 

INDOOR HARVEST CORP. 8-K [inqd-8k_121317.htm]

 

Exhibit 10.1

 



Indoor Harvest, Corp.

5300 East Freeway Suite A

Houston, TX 77020

Tel 832-649-3998

grow@indoorharvest.com

www.indoorharvest.com

[ex10_img.jpg] 

 

 



Rick Gutshall

7716 Orisha Drive

Austin, TX 78739

Phone: 512-736-4237

Email: rgutshall@indoorharvest.com

 

December 13, 2017

 

Dear Board of Directors:

 

In my role as Chief Financial Officer for Indoor Harvest Corp, I am pleased to
provide my resignation, effective January 1, 2018, due to Annette Knebel being
appointed Chief Financial Officer for Indoor Harvest. I remain Interim CEO as
well as a member of the Indoor Harvest Board of Directors.1 I look forward to
continuing to help the Company's business plans succeed in the future.

 


Sincerely,

 

[ex10-1_img002.jpg] 

 

Rick Gutshall

 



   

